Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 14 January 2022 wherein: claims 1, 5-6, and 10 are amended; claim 4 is canceled; claims 1-3 and 5-20 are pending, of which claims 11-20 are withdrawn.

Response to Arguments
Examiner acknowledges the prior objections to the specification and the prior 35 USC 112(b) rejections have been overcome by amendment.
Applicant's arguments filed 14 January 2022 with respect to the rejections of claims 1-3 and 5-10 under 35 USC 103 have been fully considered but they are not persuasive.

Regarding claim 1, the claim has been amended to include the limitations of presently-cancelled claim 4. In response to applicant's argument that Cobbinah (US 2008/0316025 A1), which uses an infrared sensor and a microwave sensor, cannot be bodily combined with Tatsuoka (US 2012/0006988 A1), which uses two infrared sensors, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Examiner acknowledges Cobbinah discloses using an infrared sensor and a microwave sensor and Tatsuoka discloses using two infrared sensors. However, Cobbinah does not “teach away” from using two infrared sensors; that is, there is no express disclosure in Cobbinah against using two infrared sensors. Rather, Cobbinah and Tatsuoka disclose two different combinations of two sensors, which need not be bodily combined. One of ordinary skill in the art would be readily able to apply the sleep mode configuration in Cobbinah to either the sensor configuration in Cobbinah or the sensor configuration in Tatsuoka. While the features of Cobbinah and Tatsuoka cannot be bodily combined, the combined teachings of the references would have suggested the claimed invention to one of ordinary skill in the art. Accordingly, the rejection of claim 1 is maintained.

Regarding claims 2-3 and 5-10, Examiner refers to the above response regarding claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Claim(s) 9-10 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 9, the claim recites the limitation “power acquisition components” which uses a generic placeholder (“components”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to one or more of a super capacitor, a battery, and a solar cell (Applicant’s specification, par. [0042]) and equivalents thereof.

Regarding claim 10, the claim recites the limitation “wireless communication module” (alternatively recited as a “wireless communication device”) which uses a generic placeholder (“module” or “device”) that is coupled with functional language 
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to a network coding engine block, an ADC, a wireless receiver, and a wireless transmitter (Applicant’s specification, par. [0042]) and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobbinah (US 2008/0316025 A1) in view of Furry (US 2006/0091310 A1) Tatsuoka (US 2012/0006988 A1).

Regarding claim 1, Cobbinah discloses an infrared presence detector system comprising: a sensor array including a first radiant energy sensor (202) and a second radiant energy sensor (206) with the first and second radiant energy sensors (202, 206) configured to convert radiant energy into an electrical signal; and a processor (102) coupled to the sensor array and configured to control the first and second radiant energy sensors in a sleep mode wherein the first radiant energy sensor is energized and the second radiant energy sensor is de-energized, and an active mode wherein at 
While Cobbinah discloses imaging (par. [0019]), Cobbinah does not expressly disclose a plurality of second radiant energy sensors and a focal plane array including the radiant energy sensors.
Furry discloses a focal plane array (44) comprising a plurality of radiant energy sensors (par. [0044]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Cobbinah to include a plurality of second radiant energy sensors and a focal plane array including the radiant energy sensors.
One would have been motivated to do so to use a well-known imaging technology (FPAs) to provide the imaging described by Cobbinah. 
	Cobbinah modified does not expressly disclose the first radiant energy sensor and the plurality of second radiant energy sensors are infrared sensors.
Tatsuoka discloses a first radiant energy sensor (2) and a plurality of radiant energy sensors (3) are configured to view first and second scenes, respectively, wherein the radiant energy sensors are infrared sensors (par. [0024], [0048], fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Cobbinah in view of the teachings of Tatsuoka so that the first radiant energy sensor is configured to view a first scene and the plurality of second radiant energy sensors are configured to view a second scene.
Tatsuoka of being able to monitor both near and far detection areas (Tatsuoka, par. [0024], fig. 1).

Regarding claim 2, Cobbinah modified teaches the infrared presence detector system set forth in claim 1, wherein the first radiant energy sensor is configured to view a first scene and the plurality of second radiant energy sensors are configured to view a second scene [Tatsuoka discloses a first radiant energy sensor (2) and a plurality of radiant energy sensors (3) are configured to view first and second scenes, respectively (par. [0024], [0048], fig. 1)].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Cobbinah in view of the further teachings of Tatsuoka.
One would have been motivated to do so to gain an advantage recited in Tatsuoka of being able to monitor both near and far detection areas (Tatsuoka, par. [0024], fig. 1).

Regarding claim 3, Cobbinah modified teaches the infrared presence detector system set forth in claim 1 further comprising a first lens (204) associated with the first radiant energy sensor (202) for viewing a first scene; and a second lens (208) associated with the plurality of second radiant energy sensors (206) for viewing the first scene (Cobbinah, par. [0014]-[0026], fig. 1-2).

Regarding claim 5, Cobbinah modified teaches the infrared presence detector system set forth in claim 1, wherein the infrared sensors are passive infrared sensors (Tatsuoka, par. [0003]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Cobbinah in view of the further teachings of Tatsuoka.
One would have been motivated to do so to avoid the need for an infrared illumination source which would be required for active infrared sensors.

Regarding claim 6, Cobbinah modified teaches the infrared presence detector system set forth in claim 1, but does not expressly disclose the infrared sensors are active infrared sensors.
Examiner takes Official Notice both passive and active infrared sensors were well-known and routinely used in the art.
	Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).	
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Cobbinah so that the infrared sensors are active infrared sensors.
One would have been motivated to do so to be able to detect non-infrared emitting objects.

Regarding claim 9, Cobbinah modified teaches the infrared presence detector system set forth in claim 1, but does not expressly disclose a power source including a plurality of power acquisition components.
Examiner takes Official Notice a power source including a plurality of power acquisition components was well-known and routinely used in the art.
Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Cobbinah to include a power source including a plurality of power acquisition components.
One would have been motivated to do so to provide a variety of power options in case one option fails.

	Regarding claim 10, Cobbinah modified teaches the infrared presence detector system set forth in claim 1, but does not expressly disclose a wireless communication module configured to transmit and receive signals; and a substrate platform wherein the focal plane array, the processor, and the wireless communication module are integrated onto the substrate platform.
	Examiner takes Official Notice wireless communication modules configured to transmit and receive signals and substrate platforms with an integrated focal plane array, processor, and wireless communication module were well-known and routinely used in the art.

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Cobbinah to include a wireless communication module configured to transmit and receive signals; and a substrate platform wherein the focal plane array, the processor, and the wireless communication module are integrated onto the substrate platform.
	One would have been motivated to do so to avoid the need for wired communication and to provide a stable arrangement for the focal plane array, the processor, and the wireless communication module.

	Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobbinah in view of Furry and Tatsuoka as applied to claim 1 above, and further in view of Hegg (US 2014/0253999 A1).

Regarding claim 7, Cobbinah modified teaches the infrared presence detector system set forth in claim 1 further comprising: a lens (208) associated with the plurality of second radiant energy sensors (206) for depicting a first scene (Cobbinah, par. [0014]-[0026], fig. 1-2).
Cobbinah modified does not expressly disclose a beam splitter disposed between the focal plane array and the lens, and configured to re-direct a portion of the radiant energy associated with the first scene onto the first radiant energy sensor.
Hegg discloses a beam splitter (270) disposed between imaging sub-systems (220, 230) and a lens (inherent to 210), and configured to re-direct a portion of radiant energy associated with the first scene (field of view) onto a first radiant energy sensor (one of 220, 230; par. [0026]-[0027], fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Cobbinah in view of the teachings of Hegg to include a beam splitter disposed between the focal plane array and the lens, and configured to re-direct a portion of the radiant energy associated with the first scene onto the first radiant energy sensor.
One would have been motivated to do so to provide more controlled direction of incident radiant energy ono the first radiant energy sensor. 

	Regarding claim 8, Cobbinah modified teaches the infrared presence detector system set forth in claim 7, but does not expressly disclose a second lens disposed between the beam splitter and the first radiant energy sensor.
	Examiner takes Official Notice using a plurality of lenses to radiant energy onto a radiant energy sensor was well-known and routinely practiced in the art.
	Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Cobbinah to include a second lens disposed between the beam splitter and the first radiant energy sensor.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884